Citation Nr: 0600907	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  02-07 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral thumb 
disorder.  

2.  Entitlement to service connection for a right wrist 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from April 1974 to April 
1978.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  At that time, service connection was denied 
for the claims as listed on the title page as well as for 
service connection for a right shoulder condition and a left 
ankle disorder.  The veteran appealed.  

In November 2003, these claims were remanded for additional 
evidentiary development, to include a contemporaneous 
examination.  Subsequently, the RO granted service connection 
for the veteran's right shoulder condition and for residuals 
of his postoperative left ankle sprain.  The favorable 
dispositions as to those claims constituted a full grant of 
the benefits sought on appeal, and the Board no longer has 
jurisdiction of those issues.  The issues of entitlement to 
service connection for a bilateral thumb disorder and for a 
right wrist disorder are addressed below.  


FINDINGS OF FACT

1.  A bilateral thumb disorder, diagnosed as degenerative 
changes in the joint of each thumb, was not present in 
military service or until many years thereafter; there is no 
competent medical evidence attributing this condition to any 
incident of service.  

2.  A right wrist disorder, diagnosed as traumatic bursitis, 
was not present in military service or until many years 
thereafter; there is no competent medical evidence 
attributing this condition to any incident of service.  


CONCLUSIONS OF LAW

1.  Degenerative changes of the right and left thumbs were 
not incurred in or aggravated by active service, nor may they 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5102, 5103, 5103a, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.397, 3.309 (2005).  

2.  Right wrist traumatic bursitis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, the May 2002 
statement of the case (SOC), and the July 2003 and February 
2005 supplemental statements of the case (SSOCs) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board notes here that an initial VCAA letter was sent to the 
veteran in February 2001, prior to the denial of service 
connection for disorders of the thumbs and right wrist.  
Moreover, additional VCAA letters were sent to the veteran in 
July 2001 and again in April 2004.  These letters and the 
SSOCs mentioned above discussed the VCAA and advised him as 
to what evidence the RO had in its possession and what 
evidence was still needed.  Specifically, these documents 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the veteran.  VA made all reasonable efforts 
to assist the claimant in the development of the claim and 
notified the veteran of the information and evidence 
necessary to substantiate the claim.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Such an opinion was recently requested in this case, 
and the report is of record.  Additional examination is 
unnecessary.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to these issues is required to comply 
with the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 
and 5103A; 38 C.F.R. § 3.159.  

Service connection

The veteran claims service connection for bilateral thumb 
disorder and right wrist disorder.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as DJD to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.


The Board has carefully considered the evidence in this case, 
but has determined that it does not support a causal 
relationship between service and any currently diagnosed 
disorders of the thumbs or right wrist.  The evidence does 
not demonstrate that the veteran was seen for any condition 
associated with the thumbs during service.  While he was 
treated for a laceration of the right wrist in 1974 which 
required stitches, no residuals of this injury were noted 
during the remainder of his military service period and none 
were complained of or reported for many years thereafter.  
Moreover, the service medical records do not reflect that the 
veteran was treated after falling and putting weight on his 
hands or wrists or for any residuals thereof.  

Post service private and VA medical records dated from 1999 
through 2005 are of record.  Essentially, these records 
reflect that the veteran was seen for lumbar and cervical 
spine conditions.  These documents do show, however, that the 
veteran reported in a private record dated in 2000 that he 
had multiple joint pain, to include in his wrists.  Post 
service medical records show diagnoses of polyarthralgia of 
multiple joints in 2002 and of traumatic bursitis of the 
right wrist and of minimal DJD of the thumbs in 2004.  

At an April 2004 VA examination, the veteran gave a history 
of post service employment as a mechanic, a landscaper, an 
office worker, and in snow removal.  (Note: VA treatment 
documents also reflect that the veteran reported working in a 
mine in Nevada where he was exposed to chlorine.  On at least 
one treatment record, he attributed his medical problems to 
this exposure.)  The veteran told the examiner that while 
using crutches during service, he slipped and put his weight 
on his hands and thumbs.  He said that his left thumb 
occasionally locked at the "MCC" joint.  His thumbs hurt 
more in the winter.  He reported that his other fingers 
appeared to be normal.  Examination showed that the thumbs 
had full range of motion of flexion, extension, abduction, 
and adduction.  X-rays of the thumbs showed minimal 
degenerative changes about the metacarpal phalangeal joint of 
each thumb.  The examiner's final impressions included an 
opinion that it was likely as not that the veteran's DJD of 
the thumbs was related to military service.  

As for the right wrist, it was noted that the veteran said 
that he had fallen forward on his right hand at the time of 
an inservice ankle injury.  Since then his wrist hurt with 
painful extension and less so with flexion.  He also slipped 
when he was using crutches for his ankle injury and put 
weight on his hands.  He experienced pain in his wrist after 
driving for long distances, pushing, and lifting.  
Examination showed that the wrists were not tender and X-rays 
showed that there was no fracture or subluxation.  There was 
no bony abnormality and no significant degenerative changes.  
Range of motion was to 75 degrees, bilaterally, with 
extension to 60 degrees on the right and 75 degrees on the 
left.  Radial was to 45 degrees, bilaterally.  Ulnar motion 
was to 35 degrees on the right and to 45 degrees on the left.  
The examiner's final impressions included right wrist 
traumatic bursitis with residuals pain as likely as not 
related to military service.  

It appears that these opinions were based on a medical 
history as related by the veteran.  

The record reflects that the VA examiner in April 2004 did 
not have access to the veteran's service medical records at 
the time of his evaluation.  When the service medical records 
were returned to the claims file, the examiner was requested 
to comment on his previous findings with consideration of 
these records.  In a February 2005 report, the examiner noted 
that the entire claims file was reviewed, to include the 
recently added service medical records.  He reported that the 
evidence showed that the veteran had degenerative changes in 
the thumbs.  He stated that in his experience, this was not 
an uncommon occurrence due to aging, especially in persons 
who had had occupations requiring hard manual labor and 
repetitive usage.  He opined that the jobs that the veteran 
had held after military service put him at a higher risk of 
developing DJD in the thumbs.  He added that in the absence 
of specific reported injury or specific treatment for thumb 
problems while in service, it was his opinion that current 
bilateral thumb problems were not due to military service.  

The examiner noted that X-rays of the right wrist showed no 
abnormalities.  His review of the service medical records 
indicated what appeared to have been an acute injury 
(laceration) of the right wrist that was repaired.  The 
injury was not felt to be limiting or to carry the risk of 
further problems.  It was noted that the upper extremity 
examination was normal at time of discharge.  Therefore, he 
opined that it was not at least as likely as not that the 
veteran's right wrist condition was related to his military 
service.  

In a December 2005 document, the veteran's representative 
asserted that additional examination was necessary in that 
the April 2004 report was altered by another party at the RO 
after its inclusion into the claims file and prior to the 
February 2005 evaluation.  He argued that the comments and 
symbols that were added to the report questioned the evidence 
and opinions as expressed on that report.  He pointed out 
that the marks included question marks and obvious remarks 
showing dissatisfaction with the opinions expressed which 
were supportive of the veteran's claims.  He said that "no 
reasonable person could review that record and fail to 
recognize that a contrary opinion was being sought."  He 
felt that the 2005 opinions should therefore be ignored, and 
as the 2004 report supported the veteran's claims, service 
connection should be granted for disorders of the thumbs and 
right wrist.  

Simply put, the medical evidence of record does not support a 
causal relationship between service and the currently 
diagnosed DJD of the thumbs or traumatic bursitis of the 
right wrist.  Notably, the examiner initially formed opinions 
that supported the veteran's claim.  However, these opinions 
were based on medical history as related by the veteran and 
without review of the actual service medical records which 
were later added to the claims file for his review.  After 
review of the entire claims file, opinions were provided that 
did not support the veteran's claims.  

The Board does not consider the opinions in support of the 
veteran's claim as probative of the matter at hand for the 
following reasons.  It is significant that the VA doctor's 
opinions as to history were based solely upon statements made 
by the veteran.  The Court has held that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
upon the recitations of a claimant].

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. at 
409.  The Court of Appeals for Veterans Claims has held that 
the value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical nexus opinion is 
inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).

Clearly, the examiner's opinions that were formed after his 
examination of the veteran and review of all relevant 
documents are considered by the Board as more probative.  As 
pointed out in 38 C.F.R. § 3.304(b)(1), determinations should 
not be based on medical judgment alone as distinguished from 
accepted medical principles, or on history alone without 
regard to clinical factors pertinent to the basic character, 
origin and development of such injury or disease.  They 
should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof.  These 
factors are met by the 2005 report only.  

There simply is no evidence of DJD of the thumbs or bursitis 
of the right wrist until many years after service, and, as 
noted above, it has been determined by a medical examiner 
that current findings are unrelated to military service.  
Thus, the claims are denied.  


ORDER

Service connection for a bilateral thumb disorder is denied.  

Service connection for a right wrist disorder is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


